Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant amendment filed on September 7, 2022. Claims 1 and 13 have been amended. Claims 1-5, 7, 11, 13-16, and 21-25 are pending. Claims 6, 8, 9, 19, and 20 have been cancelled. Claims 10, 12, 17, and 18 have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on the new reference to Gross et al. and Hu et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 11, 13, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 2008/0233053 A1) in view of Chao et al. (US 9,623,137 B2).
With regard to claim 1, Gross discloses a diffuser system (Fig. 1A) for a liquid comprising: a body (14) including a first end, a second end, and a sidewall between the first end and the second end (Fig. 1A), the first end including a receiver (16, Fig. 1A) for receiving a container (18) that is separable from the body, the receiver (16) configured to hold the container in an upright position (Fig. 1B), the first end including a sealing surface (inner thread, Para. [0263]) for sealing with the container (18), the sealing surface having an opening (the distal end of 16, Fig. 1A) for receiving the liquid in the container (18); an ultrasonic vaporizer (24, and Para. [0276]) configured to vaporize the liquid received from the container into a vapor that is emitted from the sidewall of the body (Fig. 1C); a channel (37a) extending from the opening to the ultrasonic vaporizer (24) and being configured to directly convey the liquid from the opening to the ultrasonic vaporizer with a gravity feed (Fig. 1C) while the ultrasonic vaporizer is vaporizing the liquid (Fig. 1C), the channel not including any absorbent material (Fig. 1C), a power port (Para. [0069]).
However, Gross fails to discloses the power port positioned at the second end of the body and configured to provide power to the ultrasonic vaporizer by connecting to an external power source; and a pivot positioned at the second end of the body and coupling the power port to the body, the pivot being configured to allow the body to pivot relative to the power port about an axis such that the first end of the body is above the second end of the body and the container is in the upright position to maintain the gravity feed of the liquid received from the container through the channel and to the ultrasonic vaporizer.
Chao teaches an ultrasonic vaporizer (1) comprising a power port (20) positioned at the second end of a body (Fig. 4) and configured to provide power to the ultrasonic vaporizer (1) by connecting to an external power source; and a pivot (21) positioned at the second end of the body and coupling the power port to the body, the pivot being configured to allow the body to pivot relative to the power port about an axis such that the first end of the body is above the second end of the body and the container is in the upright position to maintain the gravity feed of the liquid received from the container through the channel and to the ultrasonic vaporizer (Fig. 7A and 7B; Col. 5 lines 9-41). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gross, by incorporating the pivotable USB power port (20/21/17) as taught by Chao to the second end of the body of Gross’s invention , for the benefit of electrically powering the device by a computer or a portable power bank as a rechargeable power source. 
With regard to claim 2, the device of Gross as modified by Chao discloses the invention as disclosed in the rejection above. Gross further discloses the sealing surface (inner thread) surrounds the opening and is configured to form a liquid-tight seal with the container (Fig. 1B), and the receiver (16) includes a flat upper portion (21) a tapered portion (Fig. 1A), and a thread portion (inner thread).
With regard to claim 3, the device of Gross as modified by Chao discloses the invention as disclosed in the rejection above. Gross further discloses the channel is defined by a wall extending around the channel (annular wall of 37A).
With regard to claim 7, the device of Gross as modified by Chao discloses the invention as disclosed in the rejection above. Gross further discloses the body is portable (Fig. 1C).
With regard to claim 11, the device of Gross as modified by Chao discloses the invention as disclosed in the rejection above. Gross further discloses an actuator (27) configured to be actuated by a user to turn the ultrasonic vaporizer on or off.
With regard to claim 13, Gross discloses a diffuser system (Fig. 1A) for a liquid comprising: a body (14) including a first end, a second end, and a sidewall between the first end and the second end (Fig. 1A), the first end including a receiver (16, Fig. 1A) for receiving a container (18) that is separable from the body, the receiver (16) configured to hold the container in an upright position (Fig. 1B), the first end including a sealing surface (inner thread, Para. [0263]) for sealing with the container (18), the sealing surface having an opening (the distal end of 16, Fig. 1A) for receiving the liquid in the container (18); an ultrasonic vaporizer (24, and Para. [0276]) configured to vaporize the liquid received from the container into a vapor that is emitted from the sidewall of the body (Fig. 1C); a channel (37a) having a first end and a second end, the first end being at the opening and the second end being at the ultrasonic vaporizer, (Fig. 1C), the channel (37a) having a tube shape from the first end to the second end and being configured to directly convey the liquid from the opening to the ultrasonic vaporizer with a gravity feed while the ultrasonic vaporizer is vaporizing the liquid (Fig. 1C), the channel from the first end to the second end not including any absorbent material (Fig. 1C). 
However, Gross fails to discloses the power port positioned at the second end of the body and configured to provide power to the ultrasonic vaporizer by connecting to an external power source; and a pivot positioned at the second end of the body and coupling the power port to the body, the pivot being configured to allow the body to pivot relative to the power port about an axis such that the first end of the body is above the second end of the body and the container is in the upright position to maintain the gravity feed of the liquid received from the container through the channel and to the ultrasonic vaporizer.
Chao teaches an ultrasonic vaporizer (1) comprising a power port (20) positioned at the second end of a body (Fig. 4) and configured to provide power to the ultrasonic vaporizer (1) by connecting to an external power source; and a pivot (21) positioned at the second end of the body and coupling the power port to the body, the pivot being configured to allow the body to pivot relative to the power port about an axis such that the first end of the body is above the second end of the body and the container is in the upright position to maintain the gravity feed of the liquid received from the container through the channel and to the ultrasonic vaporizer (Fig. 7A and 7B; Col. 5 lines 9-41). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gross, by incorporating the pivotable USB power port (20/21/17) as taught by Chao to the second end of the body of Gross’s invention , for the benefit of electrically powering the device by a computer or a portable power bank as a rechargeable power source. 
With regard to claim 15, the device of Gross as modified by Chao discloses the invention as disclosed in the rejection above. Gross further discloses  the sealing surface (inner thread) surrounds the opening and is configured to form a liquid-tight seal with the container (Fig. 1B), and the receiver (16) includes a flat upper portion (21) a tapered portion (Fig. 1A), and a thread portion (inner thread).
With regard to claim 21, the device of Gross as modified by Chao discloses the invention as disclosed in the rejection above. Gross further discloses the receiver includes threading, and further comprising the container, and wherein the container comprises a bottle having threading at a neck of the bottle for coupling to the threading of the receiver by being screwed to the receiver (Figs. 1A-1B).
With regard to claim 22, the device of Gross as modified by Chao discloses the invention as disclosed in the rejection above. Gross further the bottle is configured to be held by the receiver in the upright position with the bottle inverted with a bottom of the bottle positioned above the neck of the bottle (Fig. 1B).
With regard to claim 23, the device of Gross as modified by Chao discloses the invention as disclosed in the rejection above. Gross further discloses the bottle (18) comprises a first bottle including a first liquid, and the system further comprises a second bottle including a second liquid, the first bottle and the second bottle configured to be interchangeably coupled to the receiver (bottle 18 of Gross is a refill so it reads on the limitation of intended use).
With regard to claims 24-25, the device of Gross as modified by Chao discloses the invention as disclosed in the rejection above. Chao further discloses the pivot (21) is configured to position the power port (20) perpendicular relative to a length of the body between the first end and the second end of the body (Fig. 7A and 7B). The axis extends perpendicular to the length of the body (Fig. 7A and 7B).


Claims 1-5, 7, 11, 13-16, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 9,296,005 B2) in view of Chao et al. (US 9,623,137 B2).
With regard to claim 1, Hu discloses a diffuser system (Fig. 1A) for a liquid comprising: a body (20) including a first end, a second end, and a sidewall between the first end and the second end (Fig. 1), the first end including a receiver (inlet of 10) for receiving a container (30) that is separable from the body, the receiver (inlet of 10) configured to hold the container in an upright position (Fig. 4 shows the container 30 is in a perpendicular position with respect to the short slope portion of body 20), the first end including a sealing surface (O-ring shown on the inlet of 10 in Fig. 1) for sealing with the container (30), the sealing surface having an opening (inlet of 10, Fig. 1) for receiving the liquid in the container (30); an ultrasonic vaporizer (12) configured to vaporize the liquid received from the container into a vapor that is emitted from the sidewall of the body (Fig. 4); a channel (100) extending from the opening to the ultrasonic vaporizer (Fig. 4) and being configured to directly convey the liquid from the opening to the ultrasonic vaporizer with a gravity feed (Fig. 4) while the ultrasonic vaporizer is vaporizing the liquid (Fig. 4), the channel not including any absorbent material (Fig. 4), a power port (40/50).
However, Hu fails to discloses the power port positioned at the second end of the body and configured to provide power to the ultrasonic vaporizer by connecting to an external power source; and a pivot positioned at the second end of the body and coupling the power port to the body, the pivot being configured to allow the body to pivot relative to the power port about an axis such that the first end of the body is above the second end of the body and the container is in the upright position to maintain the gravity feed of the liquid received from the container through the channel and to the ultrasonic vaporizer.
Chao teaches an ultrasonic vaporizer (1) comprising a power port (20) positioned at the second end of a body (Fig. 4) and configured to provide power to the ultrasonic vaporizer (1) by connecting to an external power source; and a pivot (21) positioned at the second end of the body and coupling the power port to the body, the pivot being configured to allow the body to pivot relative to the power port about an axis such that the first end of the body is above the second end of the body and the container is in the upright position to maintain the gravity feed of the liquid received from the container through the channel and to the ultrasonic vaporizer (Fig. 7A and 7B; Col. 5 lines 9-41). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hu, by incorporating the pivotable USB power port (20/21/17) as taught by Chao to the second end of the body of Hu’s invention , for the benefit of electrically powering the device by a computer or a portable power bank as a rechargeable power source. 
With regard to claim 2, the device of Hu as modified by Chao discloses the invention as disclosed in the rejection above. Hu further discloses  the sealing surface (O-ring) surrounds the opening and is configured to form a liquid-tight seal with the container (30), and the receiver (inlet of 10) includes a flat upper portion (flange of inlet 10), a tapered portion (slope portion of 10).
However, Hu fails to disclose a thread portion.
Chao teaches a body includes the sealing surface surrounds the opening and is configured to form a liquid-tight seal with the container, and the receiver includes a flat upper portion a tapered portion, and a thread portion (Figs. 2 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hu, by employing the thread connector as taught by Chao, since thread connectors are widely used in sealing between cap and container.

With regard to claim 3, the device of Hu as modified by Chao discloses the invention as disclosed in the rejection above. Hu further discloses the channel is defined by a wall extending around the channel (Fig. 4).
With regard to claim 4, the device of Hu as modified by Chao discloses the invention as disclosed in the rejection above. Hu further discloses the wall is integral with the sealing surface (Fig. 4).
With regard to claim 5, the device of Hu as modified by Chao discloses the invention as disclosed in the rejection above. Hu further discloses the channel (100) includes a first end at the opening and a second end at the ultrasonic vaporizer (12), and the channel curves from the first end to the second end at ninety degrees (Fig. 4).
With regard to claim 7, the device of Hu as modified by Chao discloses the invention as disclosed in the rejection above. Hu further discloses the body is portable (Fig. 4).
With regard to claim 11, the device of Hu as modified by Chao discloses the invention as disclosed in the rejection above. Hu further discloses an actuator (22) configured to be actuated by a user to turn the ultrasonic vaporizer on or off.
With regard to claim 13, Hu discloses a diffuser system (Fig. 1A) for a liquid comprising: a body (20) including a first end, a second end, and a sidewall between the first end and the second end (Fig. 1), the first end including a receiver (inlet of 10) for receiving a container (30) that is separable from the body, the receiver (inlet of 10) configured to hold the container in an upright position (Fig. 4 shows the container 30 is in a perpendicular position with respect to the short slope portion of body 20), the first end including a sealing surface (O-ring shown on the inlet of 10 in Fig. 1) for sealing with the container (30), the sealing surface having an opening (inlet of 10, Fig. 1) for receiving the liquid in the container (30); an ultrasonic vaporizer (12) configured to vaporize the liquid received from the container into a vapor that is emitted from the sidewall of the body (Fig. 4);  a channel (100) having a first end and a second end, the first end being at the opening and the second end being at the ultrasonic vaporizer (Fig. 4), the channel (100) having a tube shape from the first end to the second end and being configured to directly convey the liquid from the opening to the ultrasonic vaporizer with a gravity feed while the ultrasonic vaporizer is vaporizing the liquid (Fig. 4), the channel from the first end to the second end not including any absorbent material (Fig. 4). 
However, Hu fails to discloses the power port positioned at the second end of the body and configured to provide power to the ultrasonic vaporizer by connecting to an external power source; and a pivot positioned at the second end of the body and coupling the power port to the body, the pivot being configured to allow the body to pivot relative to the power port about an axis such that the first end of the body is above the second end of the body and the container is in the upright position to maintain the gravity feed of the liquid received from the container through the channel and to the ultrasonic vaporizer.
Chao teaches an ultrasonic vaporizer (1) comprising a power port (20) positioned at the second end of a body (Fig. 4) and configured to provide power to the ultrasonic vaporizer (1) by connecting to an external power source; and a pivot (21) positioned at the second end of the body and coupling the power port to the body, the pivot being configured to allow the body to pivot relative to the power port about an axis such that the first end of the body is above the second end of the body and the container is in the upright position to maintain the gravity feed of the liquid received from the container through the channel and to the ultrasonic vaporizer (Fig. 7A and 7B; Col. 5 lines 9-41). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hu, by incorporating the pivotable USB power port (20/21/17) as taught by Chao to the second end of the body of Hu’s invention, for the benefit of electrically powering the device by a computer or a portable power bank as a rechargeable power source. 
With regard to claim 14, the device of Hu as modified by Chao discloses the invention as disclosed in the rejection above. Hu further discloses the channel (100) defines a flow path for the liquid that curves such that the direction of flow at the second end (at 13) of the channel is perpendicular to the direction of flow at the first end (inlet of 100) of the channel (Fig. 4).
With regard to claim 15, the device of Hu as modified by Chao discloses the invention as disclosed in the rejection above. Hu further discloses the sealing surface (O-ring) surrounds the opening and is configured to form a liquid-tight seal with the container (30), and the receiver (inlet of 10) includes a flat upper portion (flange of inlet 10), a tapered portion (slope portion of 10).
However, Hu fails to disclose a thread portion.
Chao teaches a body includes the sealing surface surrounds the opening and is configured to form a liquid-tight seal with the container, and the receiver includes a flat upper portion a tapered portion, and a thread portion (Figs. 2 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hu, by employing the thread connector as taught by Chao, since thread connectors are widely used in sealing between cap and container.
With regard to claim 16, the device of Hu as modified by Chao discloses the invention as disclosed in the rejection above. Hu further discloses the channel (100) is defined by a wall (Fig. 4) extending around the channel, and the wall is integral with the sealing surface (Fig. 4).
With regard to claim 21, the device of Hu as modified by Chao discloses the invention as disclosed in the rejection above. However, Hu does not disclose the receiver includes threading, and further comprising the container, and wherein the container comprises a bottle having threading at a neck of the bottle for coupling to the threading of the receiver by being screwed to the receiver.
Chao teaches a diffuser system comprising a receiver includes threading, and further comprising the container, and wherein the container comprises a bottle having threading at a neck of the bottle for coupling to the threading of the receiver by being screwed to the receiver (Col. 5 lines 45-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hu, by incorporating the screw threads as taught by Chao in connecting the container with the receiver of Hu, for the benefit of allowing an easy connection without using tools.
With regard to claim 22, the device of Hu as modified by Chao discloses the invention as disclosed in the rejection above. Hu further the bottle is configured to be held by the receiver in the upright position with the bottle inverted with a bottom of the bottle positioned above the neck of the bottle (Fig. 4).
With regard to claim 23, the device of Hu as modified by Chao discloses the invention as disclosed in the rejection above. Hu further discloses the bottle (30) comprises a first bottle including a first liquid, and the system further comprises a second bottle including a second liquid, the first bottle and the second bottle configured to be interchangeably coupled to the receiver (bottle 30 of Hu is a refill so it reads on the limitation of intended use).
With regard to claims 24-25, the device of Hu as modified by Chao discloses the invention as disclosed in the rejection above. Chao further discloses the pivot (21) is configured to position the power port (20) perpendicular relative to a length of the body between the first end and the second end of the body (Fig. 7A and 7B). The axis extends perpendicular to the length of the body (Fig. 7A and 7B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752